Citation Nr: 0617358	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee meniscectomy with degenerative joint disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
knee meniscectomy with degenerative joint disease, currently 
evaluated as 30 percent disabling.

3.  Entitlement to restoration of a 10 percent evaluation for 
instability of the right knee.

4.  Entitlement to restoration of a 10 percent evaluation for 
instability of the left knee.

5.  Entitlement to a separate evaluation for a left knee 
scar.

(The issue of the validity of a debt in the amount of 
$3,464.00 incurred as the result of overpayment for a 
dependent spouse will be the subject of a separate decision 
by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1981 to October 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Board notes that the June 1999 rating decision addressed 
various issues, to include the evaluation for the veteran's 
right and left knee disabilities as well as the evaluations 
of costochondritis and a back disability and service 
connection for a hip disability and a cervical spine 
disability.  That rating decision also addressed the issue of 
basic eligibility to Dependents Educational Assistance (DEA).  
However, in an August 2000 appeal status election, the 
veteran indicated that he was satisfied with the decision as 
it pertained to the issues of the evaluations of the 
costochondritis and back disability, service connection for 
hip and cervical spine disabilities, and eligibility to DEA.  
In his August 2000 substantive appeal, the veteran indicated 
that he was appealing the evaluation of his knee 
disabilities.  

The issue of entitlement to a separate evaluation for a scar 
of the left knee is the subject of the remand portion of this 
decision and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of left knee meniscectomy with degenerative 
joint disease is manifested by limitation of flexion to 20 
degrees; the veteran has full extension of the left knee.

2.  Residuals of right meniscectomy with degenerative joint 
disease is manifested by limitation of flexion to 20 degrees 
and limitation of extension to five degrees.

3.  The RO failed to consider whether there was improvement 
in the veteran's bilateral knee instability.


CONCLUSIONS OF LAW

1.  Limitation of flexion of the right knee is 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2005).

2.  Instability of the right knee is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

3.  Limitation of flexion of the left knee is 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2005).

4.  Instability of the left knee is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim for increased 
ratings was received in August 1998, long before the 
enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in March 2005 instructed 
veteran regarding the evidence necessary to substantiate the 
claim and requested that he identify evidence supportive of 
the claim.  The letter apprised the veteran of the evidence 
of record and discussed the evidence VA was responsible for 
obtaining, and which evidence VA would make reasonable 
efforts to assist the veteran in obtaining.  The veteran's 
claim was subsequently readjudicated and a supplemental 
statement of the case was issued in July 2005.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and VA examinations have been conducted.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  
In this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran contends that higher ratings are warranted for 
his service-connected right and left knee disabilities.

On VA general medical examination in September 1998, the 
examiner noted that the veteran had undergone arthroscopic 
repair of the right medial meniscus in September 1998.  The 
veteran reported continued soreness and swelling since the 
surgery.  The veteran also reported an injury to his left 
knee during service, and three subsequent operative 
procedures with meniscectomy.  On physical examination, the 
right knee had soft tissue swelling and point tenderness 
secondary to his recent surgery.  Active range of motion was 
flexion to 90 degrees and extension to 10 degrees.  Range of 
motion of the left knee was from zero to 90 degrees, 
secondary to pain.  The left knee was stable to examination.  
 
A July 1999 VA outpatient treatment note indicates the 
veteran's report of buckling of the left knee.  He also 
reported persistent pain in the right knee subsequent to his 
September 1998 surgery.  He stated that the pain was worse 
with walking and that he got mild relief with capsaicin.  

In November 2000 the veteran submitted to a 
rheumatology/arthritis consultation.  The provider noted that 
the veteran had sustained injuries to both knees in service 
and that he had undergone surgeries on both knees.  He 
indicated that the veteran especially had a problem with his 
right knee and that he could not fully extend it due to pain.  
The veteran reported that his knees ached all day and that he 
was unable to climb any type of incline or stairs without a 
great deal of pain.  Objectively, there was no laxity or 
swelling.  The veteran had full range of motion of the right 
knee.  The left knee was "ten degrees shy" of 90 degrees.  
There was pain around the entire patellar rim and along the 
medial and lateral joint lines at the ligamentous 
attachments.  There was also pain behind the right knee with 
no obvious swelling.  The assessment was degenerative joint 
disease of the bilateral knees.  The provider ordered braces 
for the veteran to wear at all times.

Magnetic resonance imaging in May 2001 resulted in an 
assessment of a peripheral vertical tear involving the 
posterior horn of the right medial meniscus and small joint 
effusion.

The veteran underwent arthroscopic surgery on his right knee 
in September 2001.  

A November 2001 VA orthopedics note indicates that the 
veteran had a five degree flexion contracture of the right 
knee, and flexion to 125 degrees.  The veteran was referred 
to physical therapy, and the provider noted his belief that 
the majority of the veteran's pain would get better if he 
worked on his quadriceps and regained his full range of 
motion.  

A December 2001 VA orthopedics note indicates the veteran's 
continued complaint of medial knee pain in both knees.  The 
provider noted that the veteran's options were limited and 
that conservative treatment and arthroscopic debridement had 
failed.  He indicated that he would refer the veteran to 
rheumatology for consideration of Synvisc injections.  

The veteran was afforded a VA examination in February 2002.  
With respect to his right knee, the veteran reported 
continued daily pain.  He endorsed chronic swelling, 
crepitus, and locking.  He stated that he could walk 100 
yards comfortably and that he used a brace daily.  Regarding 
his left knee, the veteran indicated that he had daily pain.  
The veteran stated that he was no longer able to kneel or 
squat.  He noted that he intermittently used a cane.  He also 
noted that his sleep was disrupted due to pain.  On physical 
examination, the veteran wore braces on both knees.  
Examination of the right knee revealed evidence of prior 
surgery.  There was marked tenderness to palpation throughout 
the knee.  There was crepitus with minimal movement.  Range 
of motion was limited, with flexion to 20 degrees and 
extension to zero degrees.  There was no obvious instability, 
though the examiner noted that it was difficult to test 
because of the degree of pain to palpation.  Examination of 
the left knee revealed a deep tender scar medially measuring 
18 centimeters.  There was significant deformity as a result 
of previous surgery.  There was crepitus and diffuse 
tenderness to palpation throughout the entire knee.  Range of 
motion testing revealed flexion of 20 degrees and extension 
of zero degrees.  The veteran was unable to achieve a 
squatting or kneeling position.  The impression was status 
post two surgeries on the right knee with chronic pain and 
decreasing range of motion with chondrocalcinosis, and status 
post three surgeries on the left knee with chronic pain and 
significant decrease in range of motion with degenerative 
joint disease.  

The veteran submitted to an additional VA examination in 
April 2005.  The history pertaining to his knees was 
reviewed.  The examiner noted that the veteran did not have 
weakness, lack of endurance or fatigue.  The veteran did note 
that he experienced bilateral pain and locking.  He stated 
that pain was increased going up a hill or stairs.  He 
indicated that repetitive activities such as walking 
increased his pain and decreased his range of motion.  He was 
noted to wear braces on both knees.  Range of motion testing 
of the knees revealed 80 degrees of flexion on the right and 
90 degrees on the left with pain at the extreme of motion.  
There was no effusion, hyperthermia, induration, or erythema.  
The left knee had a medial prominence and a scar curving 
below the prominence.  There was no laxity or anterior or 
posterior drawer sign.  Pain was the major limitation.  The 
veteran would allow no further flexing and refused to do 
repetitive activity, alleging pain.  There was no crepitus.  
The assessment was status post bilateral medial 
meniscectomies and cartilage removal from the left knee, and 
bilateral spurring.  X-rays revealed osteoarthritis with 
marginal bone spurring, prominent tibial spines, and spurring 
of the patella.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for 
malunion of the tibia and fibula with slight impairment of 
the knee or ankle.  In order to warrant a 20 percent 
disability rating, there must be malunion with moderate knee 
or ankle disability.  A 30 percent disability rating requires 
malunion with marked knee or ankle disability.  An evaluation 
of 40 percent requires that there be nonunion of the tibia 
and fibula with loose motion, requiring a brace.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

Also, in a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.
 
	Right Knee

The Board notes that in a July 1997 rating decision, the RO 
evaluated the veteran's right knee disability as 10 percent 
disabling under Diagnostic Code 5257 for instability.  It was 
noted that there was evidence of slight instability of the 
right knee.  In June 1999 the RO determined that a 20 percent 
evaluation was warranted based on pain, limitation of motion, 
and soft tissue swelling, pursuant to Diagnostic code 5262 
for impairment of the tibia and fibula.  In July 2000 the RO 
continued the 20 percent evaluation, noting that the primary 
problem shown in the evidence was meniscal damage.  

In June 2002 the RO determined that an increase was 
warranted, and assigned a 30 percent evaluation pursuant to 
the criteria for impairment of the tibia and fibula.  It 
explained that while there was no actual malunion, the 
veteran's knee impairment was "nearly equivalent," and that 
the limitation of motion, multiple surgeries with little 
relief, marked crepitus and need to resort to narcotic 
analgesics spoke to the equivalent of marked knee disability.  
It pointed out that there was no showing of nonunion and no 
demonstration of such laxity or subluxation as would be 
considered loose motion of the tibia and fibula in connection 
with the knee joint.

Having carefully reviewed the evidence in this case, the 
Board has determined that the veteran's right knee disability 
is not appropriately rated pursuant to the criteria set forth 
under Diagnostic Code 5262.  However, the RO's error will not 
be disturbed.  Rather, the Board notes that the currently 
assigned 30 percent evaluation is also contemplated by such 
evaluation under the criteria for limitation of flexion of 
the knee set forth under Diagnostic Code 5260.  Under that 
code, flexion limited to 15 degrees warrants a 30 percent 
evaluation.  The February 2002 VA examination disclosed 
flexion limited to 20 degrees.  The Board concludes that the 
limitation of flexion experienced by the veteran more nearly 
approximates the actual limitation to 15 degrees or the 
functional equivalent of such limitation.  Accordingly, a 30 
percent evaluation is warranted for limitation of flexion of 
the knee.  

The Board observes that the currently assigned 30 percent 
evaluation is the maximum evaluation for limitation of 
flexion of the knee.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997) (When a claimant is already receiving the 
maximum evaluation allowed under the applicable diagnostic 
criteria, consideration of functional loss due to pain or 
symptomatic flare up is not warranted.)  Consequently, 
further analysis pursuant to DeLuca is not necessary.  

The Board has also considered evaluation of the veteran's 
right knee disability pursuant to the criteria for limitation 
of extension of the knee, and notes that a November 2001 
orthopedics treatment note discloses a five degree flexion 
contracture.  Moreover, treatment records both prior and 
subsequent to November 2001 reflect full extension of the 
right knee.  As such, the Board concludes that a separate 
evaluation for limitation of extension of the knee is not 
warranted.

With respect to the question of instability of the right 
knee, as discussed above, the veteran's right knee disability 
was originally evaluated pursuant to the criteria for 
instability and a 10 percent evaluation was assigned.  When 
the RO determined that the veteran's right knee disability 
was more appropriately evaluated under another diagnostic 
code, there was no determination that instability no longer 
existed, or that it had improved.  There is no question that 
a disability rating may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).  Based on a review of 
the record, it cannot be stated with any certainty that there 
has been improvement in this disability.  Accordingly, the 10 
percent evaluation is restored.  

  	Left Knee

The July 1997 rating decision clearly indicates that the 20 
percent evaluation for the veteran's left knee disability was 
based upon limitation of motion and laxity in the knee.  This 
essentially reflects a 10 percent evaluation for limitation 
of motion and a 10 percent evaluation for instability.  As 
noted above, separate ratings may be assigned for limitation 
of motion and instability in the same knee.  VAOPGCPREC 23-97 
(July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  The 20 
percent evaluation for the veteran's left knee disability has 
been continued since that rating decision.

With respect to the evaluation of limitation of motion, the 
Board has determined that a 30 percent evaluation is 
warranted for limitation of flexion of the left knee.  The 
February 2002 VA examination report indicates that the 
veteran had flexion limited to 20 degrees.  The Board 
concludes that the limitation of flexion experienced by the 
veteran more nearly approximates actual limitation to 15 
degrees or the functional equivalent of such limitation.  
Accordingly, a 30 percent evaluation is warranted for 
limitation of flexion of the left knee.  The Board observes 
that the currently assigned 30 percent evaluation is the 
maximum evaluation for limitation of flexion of the knee.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (When a 
claimant is already receiving the maximum evaluation allowed 
under the applicable diagnostic criteria, consideration of 
functional loss due to pain or symptomatic flare up is not 
warranted.)  Consequently, further analysis pursuant to 
DeLuca is not necessary.  

An evaluation for limitation of extension of the left knee 
has been considered, but the Board notes that the evidence 
pertaining to the appeal period does not reflect that the 
veteran has suffered from limitation of extension of the left 
knee.  

Regarding the issue of instability of the left knee, the 
Board notes that, in accordance with the RO's July 1997 
rating decision, the veteran is in receipt of a 10 percent 
evaluation based upon laxity.  Although the reasoning of the 
1997 rating decision was apparently missed by the AOJ along 
the way, that July 1997 rating decision was remarkably clear 
when it stated that the 20 percent evaluation was based upon 
limitation of motion and laxity.  Absent a finding of 
improvement and adherence to due process procedures, such 10 
percent evaluation remains in place as there is inadequate 
evidence of improvement and the AOJ did not consider whether 
there was improvement in the degree of laxity in a manner 
that could pass judicial review.  


ORDER

Entitlement to a 30 percent rating for residuals of left knee 
meniscectomy with degenerative joint disease, based on 
limitation of flexion, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent rating for residuals of right 
knee meniscectomy with degenerative joint disease, based on 
limitation of flexion, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

The 10 percent evaluation for instability of the right knee 
is restored, subject to the controlling regulations 
applicable to the payment of monetary benefits.

The 10 percent evaluation for instability of the left knee is 
restored, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.  

A February 2002 VA examination disclosed a deep, tender scar 
of the left knee.  However, there is no indication that the 
RO has considered assigning a separate evaluation for this 
component of the veteran's left knee disability.  

The issue of entitlement to a separate evaluation for a left 
knee scar necessarily involves contemplation of the degree of 
overall impairment of the left knee.  As such, the Board 
finds that this issue is inextricably intertwined with the 
issue of a higher rating for left knee disability.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
inextricably intertwined if the RO would have to reexamine 
the merits of a denied claim which is pending on appeal).  A 
claim which is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to 
the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In light of the above discussion, the Board has concluded 
that further development is required.  Accordingly, the case 
is REMANDED for the following action:

The AOJ shall address the issue of 
entitlement to a separate evaluation for 
a left knee scar.

This issue is not on appeal.  The veteran is to be provided 
proper notification of any determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


